 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDOver-the-Road,CityTransfer,Cold Storage, Gro-cery and Market Drivers and Helpers,InsideEmployees,LocalUnion No. 544,affiliated withInternational Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of AmericaandBetter Home Deliveries,Inc.Case 18-CP-25720 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 12 March 1984 Administrative Law JudgeJames M. Fitzpatrick issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the Charging Party filed an answeringbrief.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusionsand to adopt the recommendedOrder. zORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent,Over-the-Road,CityTransfer,Cold Storage,Grocery andMarket'Drivers and Helpers, Inside Employees,Local Union No. 544,affiliatedwith InternationalBrotherhood of Teamsters, Chauffeurs,Warehouse-men and Helpers of America, Minneapolis, Minne-sota, its officers,agents, and representatives, shalltake the action set forth in the Order.'The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsIn the fifth paragraph of sec 1II,13 of his decision, the judge incorrect-ly cited the Board's decision inTeamsters Local 456 (Construction CityCorp)The correct citation is 233 NLRB 418, 420 (1977)2On 13 June 1984 the United States Court of Appeals for the EighthCircuit issued a plurality decision affirming the District Court for theDistrict of Minnesota's denial of the Board's request for a preliminary in-junction against the Respondent's picketing activities, finding no reasona-ble cause to believe the Respondent's conduct violated Sec 8(b)(7)(C) ofthe 'ActThe court, however, based its decision on a different recordthan this decision, and did not have the benefit of the judge's credibilityfindings that have been made hereinDECISIONSTATEMENT OF THE CASEJAMES M FITZPATRICK, Administrative Law Judge. Inthis case the Union picketed a nonunion employer formore than 30 days without seeking a representation elec-274 NLRB No. 34tionunder Board auspicesAlthough the Union dis-claimed any purpose to organize the Employer's employ-ees or to obtain recognition as their representative, I finditspurpose necessarily required sufficient recognitionfrom the Employer to establish recognitional and organi-zational objects which render the extended picketing un-lawful.Procedurally this case arises from unfair labor practicecharges filedApril 21, 1983,1 by Better Home Deliveries,Inc. (BHD or the Charging Party), that Over-the-Road,City Transfer, Cold Storage, Grocery and Market Driv-ers and Helpers, Inside Employees, Local Union No.544, affiliatedwith International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of Amer-ica (Respondent or Local 544), had violated Section8(b)(7)(C) of the National Labor Relations Act (the Act)Based on these charges the General Counsel of the Na-tionalLabor Relations Board (the Board) issued a com-plaint on behalf of the Board on May 6, 1983, allegingthat Local 544 had engaged in unfair labor practices pro-scribed by that Section of the Act. Local 544 answeredthe complaint, denying the unfair labor practices. Thegeneral issue posed is whether Local 544, which picketedBHD for more than 30 days without filing a representa-tion petition with the Board, did so with an organization-alor a representational object. The case was heardbefore me at Minneapolis, Minnesota, on June 22, 1983.Based on the entire record, including my observationof the witnesses and consideration of the briefs filed bytheGeneral Counsel, the Charging Party, and the Re-spondent, I make the followingFINDINGS OF FACTI.THE EMPLOYERS INVOLVEDDayton-Hudson Corporation is a large retail concernoperating retail stores in various States and communitiesincludingMinneapolis,Minnesota. Target, Inc (Target),a division of Dayton-Hudson Corporation, operates retaildiscount department stores in various States of theUnited States, including the area of St Paul and Minne-apolis,Minnesota In conjunction with its retail oper-ationsTarget operates a distribution center in Fridley,Minnesota, a northern suburb of Minneapolis, as well asvarious satellitewarehouses in the Twin Cities area.These warehousing and retailing operations require localtransportation servicesDuring the period immediatelyprecedingMarch 20, 1983, Target had retained BerryTransportation Co. (Berry) as its principal local haulerand Space Center Cartage Co. (Space Center) for addi-tional local hauling.Leaseway Transportation Corporation (Leaseway), anationwide trucking concern, has approximately 120wholly-owned subsidiarieswhich perform trucking.BHD, one of these subsidiaries, is an Ohio corporationwith its principal office in Cleveland, Ohio, and engagesin the interstate transportation of freight and commod-ities.SinceMarch 21, 1983, BHD has engaged in localcartage in Minnesota as the contract carrier for Target'All dates herein are in 1983 unless otherwise indicated TEAMSTERS LOCAL 544 (BETTER HOME)between its distribution center, warehouses, and retailstores.During the calendar year1982BHDderivedgross revenue exceeding $50,000fromtheinterstatetransportation of freight and commodities. Initsoper-ations Target annually receives gross revenues exceeding$500,000 and receivesat itsdistribution center in Fridley,Minnesota, directly from points outside Minnesota, goodsand materialsvalued over $50,000. In the 7-week periodfollowing March 21, 1983, a representative period, BHDperformed local transportation services for Target fromwhich it derived gross revenues exceeding $50,000. Atall times material herein BHD and Target have been em-ployers and persons engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDLocal 544 represents employees, including truckdriversinMinnesota. Its territorial jurisdiction includes a broadbelt of Minnesota along an east-west line at the conflu-ence of the Minnesota and Mississippi Rivers, extendingfrom Wisconsin to South Dakota and including the areain and around Minneapolis where its union hall is locat-ed. Its sisterlocal,Local 120, also affiliated with theTeamsters International, also represents employees, in-cluding truckdrivers, inMinnesota. Local 120's unionhall is in St. Paul and its territorial jurisdiction includes asimilarbroad belt across Minnesota from Wisconsin onthe east to South Dakota on the west and immediatelysouth of and contiguous to the territory served by Local544. Truckdrivers represented by each Local work in theterritory of the other and the two Locals typically coop-erate on problems of mutual interest.Local cartage concerns in the Twin Cities area whoseemployees are represented by either Local 544 or Local120 are signatory to the Teamster National MasterFreight Agreement and the Central States Area LocalCartage Supplemental Agreement which, together, con-stitutetheapplicablecollective-bargaining agreementwith either Local.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Cancellation of the Prior Hauling ArrangementUntilMarch 20, 1983, local hauling services for Targetat itsdistribution center in Fridley and between thereand its other warehousesand its storeswhich were pro-vided by Berry and to a lesser extent by Space Center,involved about 12 to 15 jobs for truckdrivers. Althoughthe distribution center is within the territorial jurisdictionof Local 544, Berry drivers worked under a collective-bargainingagreement between that company and Local120. Space Center employees worked under a collective-bargaining agreementwithLocal 544. Under theseagreementsdrivers received $12.74 per hour plus fringebenefitswhich were funded by employer contributionsfor each driver of $55 per week to the unionpensionfund and $45.50 per week to the union health and wel-fare fund, totaling $100.50 a week for these fringes. Ef-fectiveMarch 20, Target terminated its business relation-ships with Berry and with Space Center,thus eliminatingthe jobs of the 12 to 15 drivers represented by Local 120or Local 544. At that point Berry was already in finan-165cial difficulties and had filed a petition in bankruptcy, adevelopment of which the union officials were awareB Installation of Better Home Deliveries as LocalHauler for TargetPrior to the termination of its hauling arrangementswith Berry and Space Center, Target arranged withBHD to assume responsibility for Target's local cartageneeds startingMonday,March 21. In preparation forthis,BHD advertised for drivers, interviewed applicants,and hired drivers during the preceding week The newhires were given an orientation which included the infor-mation that they would be paid $10 per hour and wouldreceive fringe benefits including hospitalization, dentalcare, and life insurance coverage, and vacations and holi-daysThey were assured 40 hours of work per weekwith the possibility of overtime workBHD commenced performance of its contract withTarget on the morning of Monday, March 21. The workperformed was precisely the same as Berry and SpaceCenter employees previously had performedC. Union Reaction to the Changes in Local CartageArrangements1.The Union's informationCharles Gale, the Local 544 steward for Space Center,had learned on Friday, March 18, that Berry and SpaceCenter were being replaced as carriers at the Target dis-tribution center. At the Local 544 monthly membershipmeeting onSunday, March 20, he reported that develop-ment tounion membersand officials in attendance. Heinformed them the replacement carrier probably would'be Leaseway, would start operations on Monday, March21, and would be paying drivers between $8 and $10 anhour, although he did not know exactly what the ratewould be. He also indicated thatSpaceCenter had hadthree to four drivers working regularly out of the 'distri-bution center and on occasion as many as six or sevenFollowing the meeting, Charles Madden, secretary-treas-urer and chief executive officer of Local 544, telephonedHarold Yates, who held a comparable position in Local120, toinquirewhether he had any information on thematterThey agreed that Madden should send a coupleof business representatives to the distribution center toinvestigateMadden commissioned Donald Keegel andDonald Huemoeller, recording secretary and president,respectively, of Local 544 and both business representa-tives, to look into the situation the next morning.Early Monday morning Keegel and Huemoeller wentto the distribution center in FridleyThey observedtrucks with BetterHomeDeliveries painted on the sidebeing used for thesamework that Berry and SpaceCenter trucks had previously been used They also ob-serveda BetterHome Deliveries spotter working in theyard.They concluded that BHD was now performingthe Target local cartage They also called over one ofthe drivers, Howard Stein, to where they had stoppedtheir car and, without identifying themselves, asked forwhom he was working. Apparently he confirmed he wasworking for BHD 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDNot long thereafter Stein left the distribution center inaBHD truck to make a delivery. Keegel and Hue-moeller left immediately after Stein. After traveling sev-eralmiles, one of the tires on Stein's truck lost its recapand began pounding, causing him to stop on the side ofthe road Keegel and Huemoeller saw him pull over andalso stopped to see whether they could help. During theensuing conversation, Keegel asked him how much hewas making per hour and what fringe benefits he wouldreceive.According to Keegel, whom I credit because ofhis orderly and detailed testimony respecting the conver-sation, Stein replied he was receiving somewhere around$8With respect to fringe benefits, he said he believed hehad a health insurance plan but was not sure what it was.Stein testified that Huemoeller made the statement thatSteinwas getting paid about $8 an hour, but he couldnot recall either union representatives asking him, norcould be recall himself making, any response respectingwages. According to Stein, nothing was said about fringebenefits.The union agents did not ask his name, norwhether he was a union member, nor did they make anyeffort to enlist his support for the Union. They did ask ifhe was going to drive farther and, if not, whether theycould give him a lift in their car. He declined, saying heonly had a couple more miles to go. At the end one ofthem said, "You probably know we're with the union,"and he replied, "Yes." Insofar as Stein's testimony variesfrom that of Keegel, I credit Keegel. Stein admittedlywas apprehensive, believing he was being followed.When the union agents first stopped, he told them thathe did not want trouble They, however, were not infact following him. They simply were returning to theLocal 544 hall along the same highway and in the samedirection as he, and when he stopped, they stopped alsoto ask if they could help Both men had themselves beentruckdrivers for many years.Keegel and Huemoeller proceeded to the Local 544hallwhere they reported to Madden about 8.30 or 9 inthemorning that a new local hauler was definitely inplace at the distribution center performing the Targetwork; that its name was Better Home Deliveries with anaddress in Golden Valley, Minnesota; and that they hadtalked to a dnver who said he thought he was being paid$8 per hour They also reported that the driver thoughthe had some kind of health plan but they had obtainedno information as to amounts According to Madden, thetwo business agents made no reference to a pension orretirement plan, or to life insurance, holidays, vacations,or other benefits. Based on this report, Madden conclud-ed that BHD was paying substandard wages. Early thatafternoonMadden telephoned Yatesagainand they metinmidafternoon at the Local 120 office. Based on the in-formation they then had, Madden and Yates decided topicket BHD at the distribution center.2.Picketing at the distribution centerOn the morning of Tuesday, March 22, Local 544began picketing at the distribution center and continuedpicketing on a daily basis without interruption until May10when, in compliance with a temporary restrainingorder of the United States District Court for the Districtof Minnesota, picketing ceased.2 Subsequently the courtlifted its restraining order and on May 31 or June 1Local 544 resumed its picketing which continued at thetime of the hearing herein on June 22. The picketing thushas continued for morethan 30 days The parties stipulatethatLocal 544 has not filed a petition with the Boardseeking a representation election among BHD employ-ees. It is undisputed that Local 544 did not contact BHDdirectly prior to picketing to inquire of management re-specting wages being paid or fringe benefits for employ-ees.The picket signs, in addition to the union name, car-ried the following legend:NOTICE TO THE PUBLIC, BETTER HOMEDELIVERIES PAYS ITS DRIVERS A SUB-STANDARD WAGE AND FRINGE BENE-FITS.-Some of thesignswere not newly fabricated for this dis-pute but were old signs used by Local 120 on prior occa-sions and were brought into service again for this disputebecause the Unions were short of supplies. On thesereusedsignsthe additional words ON STRIKE had ap-peared below the above legend. An effort was made tocut off those words so the signs could be used for thisdispute, but the trimming was not complete and on someenough of the top of the words ON STRIKE appearedso that a reader could make out what the words hadbeen.The pickets and union representatives made no othereffort during the picketing, or for that matter at anyother time, to organize BHD employees, nor was anyeffort, other than the meeting solicited by managementreferred to below, made to communicate with the BHDmanagement.Although the Union made no contact withmanagement before commencing picketing, it sent a tele-gram to BHD in the afternoon of the first day of picket-ing. Thetelegram readas follows:IT HAS BEEN BROUGHT TO OUR ATTEN-TION YOUR TOTAL LABOR COST FORDRIVERSANDWAREHOUSEMEN ISBELOW THAT WHICH HAS BEEN NEGOTI-ATED WITH OTHER CARRIERS IN THEAREA. UNLESS WE RECEIVE DOCUMEN-TATIONTO THE CONTRARY AREASTANDARD PICKETING WILL CONTINUEAT YOUR TERMINAL AND AT SUCHOTHER LOCATIONS WHERE YOU ARE EN-GAGED IN YOUR NORMAL BUSINESS.BHD received the telegram late that afternoon or earlythe next morning The Union claims it received no re-sponse to the telegram. However, the parties met the fol-lowing day at the request of BHD.2Apparently Local 120 also supported and participated in the picket-ing but there is no contention that Local 120 engaged in unfair laborpractices and it is not named as a respondent TEAMSTERSLOCAL 544 (BETTER HOME)167D. The Meeting on March 23When picketing began, Target and BHD acted to es-tablish a separate gate for BHD at the distribution centerby attachinga smallsign to one of the gates. About 9o'clock on the morning of Wednesday, March 23, thereapparently having been no change in picketing in spite ofthe "separate gate," Michael Kota, a staff labor counselfor Leaseway, came from the distribution center out tothe picket line and asked for Madden, who had signedthe telegram from Local 544 the previous afternoon. Apicketpointed him out and Kota, accompanied byEdward James, a district manager for Leaseway respon-sible for three of its subsidiariesincludingBHD, ap-proached Madden. Kota introduced himself and request-ed a meeting to discuss the picketing. Madden agreed,and they arranged to meet at 11 o'clock thatmorning atthe Sheraton Inn.Kota came to the meeting with James. Madden ap-peared in the company of Keegel whose duties as busi-ness agent included representation of Space Center em-ployees.A discussion ensued about which little contro-versy exists, except for one point discussed hereinafter.Otherwise, the four participants agree in substance as towhat was said, although from the recordit isnot possi-ble to determine the entire sequence of the comments.Madden testified, and I find, that following the introduc-tions,Kota asked what the problem was and Madden re-plied that BHD was not paying the area standard wage.Kota inquired how they knew what BHD was payingand Madden replied that they had their ways. Also, earlyin the discussion, according to Keegel, whom I credit,Kota asked Madden, "Why don't you leave Targetalone?Why don't youorganizeus-what's the prob-lem?" To this Madden responded that the Union did nothave a problem with Target, that the picketing was forarea standards.The union officials made no inquiryduring themeeting asto what wages BHD was paying.But Kota volunteered that they were paying $10 perhour. He also handed Madden a booklet entitled "YourLeaseway Transportation Corp. Non-Union EmployeeBenefits Plan."3 I find he also handed Madden anotherdocument entitled "Better Home Deliveries, Inc. Em-ployeeHandbook," which was either enclosed in thefirst pamphlet or handed separately to Madden.4 Madden3The Leaseway Transportation Corp nonunion employee benefitsplan (R Exh 1) is a 48-page pamphlet which describes in detail the vari-ous insurance benefits provided for nonunion employees of Leasewaycompanies,including group life insurance,accidental death and dismem-berment insurance,short- and long-term disability benefits, health insur-ance, and dental insurance4Better Home Deliveries, Inc employee handbook (R Exh 2) is a 26-page document supplied to BHD employees at the time of hiring whichdescribes BHD and its relationship to Leaseway, and generally sets forththe rights and duties of BHD employees with particular reference tohours of work, employee benefits such as the employee health plan, holi-days, vacations, safety, employee disputes, discipline, and pay policiesWith respect to pay, no specific rates are set forth However, one of thethree pay policies is, "to insure that our rates of pay compare favorablywith those throughout the industry " The handbook declares that "allwages and salaries are determined by an established rate range of the po-sition you performWhat you are paid depends primarily on the type ofwork you do and how well you do it Every job or position in the Com-pany has its own wage and/or salary rate range that expresses the valueof that position to the total Company "did notexaminethe employee benefits plan (the firstdocument), simply placing it down in front of him. Hequickly perused the employee handbook (the seconddocument) to see if a wageratewas indicated, but nonewas. Specific reference to the wage rate of BHD appar-ently arose when Keegel mentioned he had spoken witha BHD driver who told him he was receiving about $8per hour. Kota corrected this by stating the rate was $10per hour, a figure consistent with what was told to Steinwhen he was hired the week before. Although Maddenhad no recollection of that figure being mentioned,Keegel recalled that Kota gave some figure in responseto his report of his conversation with Stein but, likeMadden, did not remember the figure $10. Both Kotaand Jamestestified thatKota stated the wage rate was$10, and I credit them. Neither Madden nor Keegelasked what the company wage rate was.Kota asked Madden what the area standard was thatBHD was being accused of not meeting. In respondingMadden indicated that the area standard was the Team-sterNationalMaster Freight Agreement supplementedby the Central States Local Cartage Agreement, and hefurther indicated in response to another question fromKota that the applicable area standard was those agree-mentsword for word He testified that his intent at themeetingwas that the problem between the Union andBHD could be satisfied if the Company would pay itsemployees in accordance with the NationalMasterFreight Agreement and the supplemental agreement, thatis,at the rate of $12.74 per hour plus fnnges comparableto those in theunion agreements.But he admitted it wasnot acceptable to the Union for the employer to pay alower hourly rate and provide greater fringe benefits. Itis undisputed that the participants in the meeting referredto theseagreementsas "the book" and that they all werefamiliarwith them although no copies were present atthemeeting.According to Madden, whose account ofthemeeting I credit in this respect, he stated that theUnion's solepurpose in picketing was for area standardsand that if BHD would pay the area standard, the Union-`would walk away."Neither union official asked for the names and address-es of BHD employees According to Madden, Kota toldhim the Union should get off Target's back and organizethe BHD drivers and that Madden responded that theUnion had no dispute with Target and was not interestedin the BHD employees, that the Union had plenty oflaid-off drivers already.Madden said the Berry employ-ees already had lost their jobs as a result of BHD takingover the Target contract, and Keegel complained thatSpace Center employees also had lost jobs. Kota ex-pressed surprise regarding the asserted loss of jobs withBerry since he had understood Berry was either alreadyin bankruptcy or involved in a reorganization proceed-ing.5Following the interchange about Berry and SpaceCenter,Kota asked Madden what it would take to re-solve the dispute.According to Kota and James,5Madden's testimony indicates that as of the time ofthe Local 544general membership meeting on Sunday, March 20, he already knew thatBerry had filed a petition in bankruptcy 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDMadden replied, "Sign the book," but according toMadden and Keegel, he said, "Pay the book." BothJames and Keegel indicate that the remark, in whicheverform uttered, was made twice during themeeting. Insupport of his version that he said "pay" rather than"sign" the book, Madden testified that he had no copiesof the union contract with him and if his purpose hadbeen to obtain the signature of BHD on a collective-bar-gaining agreement, he would have brought a copy to themeeting The testimony of Kota and James, on the otherhand, is supported by a prior consistent statement ofJames in his affidavit given on March 23, the same dayas the meeting, during investigation of chargesagainstLocal 544 filed by BHD under Section 8(b)(4)(B) of theAct. In pertinent part the affidavit reads, "Toward theend of the meeting Kota asked Madden what it wouldtake to settle the picketing. Madden said sign the book."In resolving the credibility conflict as to whetherMaddensaid"signthe book" or "pay the book," de-meanor of the witnesses is of little help. Each of the fourparticipants in the meeting appeared believable Jamesand Keegel were more general in their accounts and ap-parentlywere more observers than participantsKotaand Madden gave fuller accounts, particularly Kota whoalso seemed to have a more precise recollection of thesequence of remarks. In his testimony Madden logicallyargued that, if he had had a recognition object, he wouldhave brought a copy of the agreement with him. On theother hand, the sworn affidavit of James, made veryshortly after the event, tips the scales of credibility reso-lution toward the version of Kota and James According-ly, I find that Madden said "Sign the book" Shortlyafter this, the meeting broke up, having lasted only 10 or15minutes.In addition to the comments referred toabove, those at themeeting alsodiscussedwhat BHDclaimed was secondary boycott conduct by Local 544.E. The AppealtoUnionMembershipOn March29 Madden sent the following notice to allmembers ofLocal 544.URGENT NOTICE TO ALL MEMBERSACTIVE - ON WITHDRAWAL - ORRETIREDDear MemberThis Local Union and our sister Local Union No.120 is currently engaged in a very bitter struggle topreserve Union jobs. Your help is urgently needed.On Monday, March 21st, Target Stores, Divisionof Dayton-Hudson Corporation, replaced a Unioncartage company with a non-union company and 15Teamsters were immediately put out of work. OnTuesday, March 22nd, this Local Union establisheda picket line at the Target Warehouse, 7120 N E.Highway 65 in Fridley against the new non-unioncarrier- Better Home Delivery ServiceWe desperately need your help to maintain thispicket line.We have pickets active from 6:00 A.MtoMidnight each day and we need you to donatean hour or two of your free time to help us main-tam this picket lineWE MUST PRESERVETHESE UNION JOBS BECAUSE YOURSCOULD BE NEXT.We already know that on Monday, April 11th, 24additionalTeamsters will be replaced from theirjobs as Emery Air Freight pickup and delivery em-ployees. These jobs are being replaced by the larg-est non-unioncartage company in town - M W.Ettinger.We cannot continue to allow this erosionof Union jobsWe are planning a Union Rally to beheld in the third floor auditorium at 2636 PortlandAvenue South,Minneapolis, at 10:00 A.M onSunday, April 10th. It is imperative that each andevery member of this Local Union who can possi-blymake it attend this meeting THE NEED ISNOW. WE MUST RE-UNITE TO PRESERVETHESE UNION JOBS We are hoping to have arepresentative from the Chicago office of the Cen-tralConference of Teamsters to speak at this rally.Again, I repeat, do not forget - the next job lostcould be yours. Please help us in Fridleyand planto be in attendance at our Rally on April 10thFraternally yours,LOCAL NO 544CHARLES T MADDENSecretary-TreasurerThe General Counsel and BHD urge that this noticetends to show a recognitional object for the picketing be-cause it characterizes the dispute as "a very bitter strug-gle to preserve union jobs," and because at two otherpoints it emphatically declares the Union's purpose to"preserve these union jobs " It seems to me that thestrength of the union protest is immaterial to the issuepresented here, namely, the object of the Union's picket-ing. The Union could and in fact is entitled to be as ener-getic in pursuit of one object as another The strength ofthe Union's effort is immaterial in determining whetherthat object is or is not lawful. On the other hand, the re-peated reference to preserving "these union jobs" indi-cates a purpose to either achieve unionization of the jobsthrough recognition of the Union as the representative ofemployees now holding those jobs or a secondary boy-cott purpose of forcing Target to return the local cartagecontract to Berry and Space Center whose unionizedemployees previously held the jobs, or both. Thus, thenotice to members corroborates the other evidence pre-viously cited indicating Respondent entertained a recog-nitional object in picketing BHD.F Rejected EvidenceUnder Section 8(b)(7)(C) of the Act a union may notpicket to obtain recognition or bargaining or to organizethe employeesunlesswithin a reasonable time, not toexceed 30 days, it petitions the Board for an election toresolve whetherit is entitledto represent the employees.Here,Local 544 has picketed for more than 30 days andhas not petitioned the Board for an election. Whether theUnion's conductis anunfair labor practice under Section8(b)(7)(C) turns, therefore, on whether an object of the TEAMSTERS LOCAL 544 (BETTER HOME)picketing is to obtain recognition or bargaining fromBHD or to organize its employees, or only for other pur-poses.As part of the affirmative case, BHD offered certainevidence which was rejected and in its posthearing briefagain urges that that evidence be considered As notedpreviously, BHD, in addition to filing the charges in theinstantproceeding, also filed charges under Section8(b)(4)(B) of the Act asserting that Local 544, in thecourse of its dispute with BHD, engaged in secondaryboycott conduct forbidden by the Act During the inves-tigation of these charges, the General Counsel reached asettlement agreement with Local 544 respecting themand no complaint issued alleging that Local 544 violatedSection 8(b)(4)(B) of the Act BHD did not participate inthis settlementBHD also filed charges with the Board asserting thatLocal 544, in connection with its picketing at the distri-bution center and related conduct, committed unfairlabor practices prohibited by Section 8(b)(1)(A) of theAct.After investigation of these charges, the GeneralCounsel issued a complaint alleging that the Union hadengaged in such unfair labor practices and the Board'sRegionalDirector ordered this complaint consolidatedforhearing and decision with the complaint in thepresent 8(b)(7)(C) case. However, prior to the hearing,the General Counsel reached agreement on a settlementwith Local 544 respecting the alleged 8(b)(1)(A) unfairlabor practices and the two complaints were severed bythe Regional Director. As with the settlement of the sec-ondary boycott charges, BHD did not agree to settle-ment of the 8(b)(1)(A) complaint.During the hearing in the present 8(b)(7)(C) proceed-ing, counsel for BHD offered to prove in support of theallegation that the picketing was for a recognitional ororganizational object that during the first 3 days of thepicketingLocal 544 picketed gates at the distributioncenter reserved for Target and others not doing businesswith BHD, and also that during the extended period ofpicketing the Union picketed at times and at places whenBHD was not present. That evidence, which was reject-ed, apparently would have been the basis of any affirma-tive case of secondary boycott unfair labor practicesfounded on the 8(b)(4)(B) charges which were settled.Counsel for BHD also offered to prove, but was not al-lowed to, that during the picketing union pickets and of-ficialswere arrested by the police, that BHD equipmentwas damaged on many occasions, that on occasion nailsand other objects were thrown into the entrances to thedistributioncenter,and that on numerous occasionsLocal 544 officials and others followed BHD deliverytrucks to other locations. This evidence apparentlywould have been part of the affirmative case to supportthe 8(b)(1)(A) complaint against Local 544 which wassevered and settled between the General Counsel and theUnion In the same vein, counsel for BHD offered toprove, but was not allowed to, that in disobedience of aMinnesota State Court order limiting the number of pick-ets at the distribution center, Local 544 picketed with asmany as 40 to 50 picketsThese offers of proof were rejected on the ground thatevidence of another object proscribed by the Act, such169as a secondary object, did not tend to show an objectprohibited by Section 8(b)(7)(C) Secondly, evidence rel-evant to the 8(b)(1)(A) complaint, such as violence orother unacceptably strong action in support of theUnion's side of the dispute, did not tend to establish a re-cognitionalor organizational object, as distinguishedfrom nonrecognitional and nonorganizational objects, be-cause the evidence offered could equally relate to suchother objectives such as the protesting of the payment ofbelow area standard wages, and would not relate in amaterial way to the issue of whether the Union's objec-tive was or was not one prohibited by Section 8(b)(7)(C)The proffered evidence was also rejected because, forthemost part, it would have formed the basis for the8(b)(4)(B) and the 8(b)(1)(A) cases which the GeneralCounsel had settled.While it is true that the ChargingParty refused to join in either settlement, Section 3(d) ofthe Act makes clear that the General Counsel bears thestatutory responsibility for tailoring causes of action inBoard proceedings. In pertinent part that section pro-vides, "He shall have final authority, on behalf of theBoard, in respect of the investigation of charges and issu-ance of complaints under Section 10, and in respect ofthe prosecution of such complaints before the Board. . . ." Inasmuch as the General Counsel had alreadysettled those other matters, and even though the GeneralCounsel took no position respecting the offers of proof inthe present matter, I deem it inappropriate for the order-ly management of Board unfair labor practice hearings tolitigatematters already settled which do not have a ma-terial impact on dispositive issues in the current matter.Accordingly, I adhere to the rulings made during thehearing rejecting the above-described evidence.G. Discussionof the Objects ofthe PicketingOn the dispositive issue of the objects of the picketing,Respondent's general defense is that the affirmative casefails to establish that a recognitional or an organizationalobject was involved There is evidence on both sides ofthat issue, but considering the entire record I find a pre-ponderance of the evidence establishes that Local 544picketed the distribution center with a recognitional andan organizational object.The Union asserts it has picketed to protest the failureof BHD to meet area standards in terms of pay and bene-fits,and there is evidence to support that position. TheGeneral Counsel and BHD,on the other hand, contendthat some of the Union's conduct is inconsistent with itsclaimed position and indicates instead that that position isa pretext.The moving parties point first to the Union'sfailure to inquire of BHD, in advance of picketing, as tothe wages and benefits the Company was giving its em-ployees.The point is well taken because the employeritself possessed the most information respecting wagesand benefits, and failure to tap that source of informationsuggests the Union was not then interested in learningwhat the Company was, or claimed to be, doing in thisregard.The General Counsel, and particularly BHD,contend further that the Union did not investigate, orsufficiently investigate,what BHD employees were re-ceiving I agree. Some information came to the Union 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDprior to the picketing through the Space Center stewardat the general membership meeting on March 20, andthrough the efforts of Keegel and Huemoeller in goingto the distribution center early on March 21 and in talk-ing to Howard Stein there and on the highway. Theseefforts certainly establish some investigation. But the in-vestigationwas not exhaustive and the information ob-tained was sketchy. SeeGeneral Service Employees UnionLocal 73 (A-1 Security Service),224 NLRB 434 (1976), at435-436,Carpenters Local 1622 (Iacono Structural Engi-neer),250 NLRB 416, 418-419 (1980);Teamsters Local 88(West Coast Cycle Supply),208 NLRB 679 (1974). At thesame time, the Union ignored the most obvious source ofinformation about wages and fringe benefits, BHD itself,and the Union's purpose in picketing must be construedin that context.San Francisco Local Executive Board(APB Enterprises),207 NLRB 199 (1973) at 204.A similar point in support of the affirmative case is thefact that Local 544 began its picketing on Monday morn-ingwithout notice to BHD or opportunity for it tocomply with the claimed area standards before sustainingthe inconveniences and disadvantages attendant upon thepicketing at the distribution center. SeeTeamsters Local456 (Construction City Corp.),233 NLRB 418 (1977) TheUnion's ignoring of the possibility that this employermight comply with the Union's area standards suggests,again, that the Union was not interested in mere compli-ance with area standards but had some other purpose. Ofcourse in the early afternoon on the first day of picketingMadden did send an appropriate notice to BHD assertingithad information that the Company's total labor costwas below that negotiated for other carriers in the area,and soliciting documentary proof to the contrary Butthat notice came after BHD and Target, as well as theiremployees, had already felt the initial impact of picketingand does not dispel the inference that in engaging in thatinitialpicketing the Union was not interested in givingBHD an opportunity to comply with the claimed areastandardsAs to the picketing itself, I find the picket signs didnot indicate an organizational or a recognitional purposeThe signs simply protested substandard wages and fringebenefitsThe fact that on some signs the top portion ofthewords ON STRIKE was still visible is immaterial.Explanatory evidence indicates that these were simplyold signs used by Local 120 on a previous occasion andwhich were pressed into service, with at least the lowerhalf of the words ON STRIKE being cut off, only be-cause the Unions were short of sign material. It does notappear that anyone was misled At no time in the courseof this dispute has Local 544 engaged in conduct whichcould be construed as a typical organizing effort orappealNor has it asked BHD to sign a collective-bar-gaining agreement with it. On the contrary, at the meet-ing with BHD officials on March 23, Madden disclaimedany interest in representing BHD employeesThe clearest indication of a recognitional object oc-curred at the meeting on March 23 when Madden, in re-sponse to Kota's inquiry as to what it would take tosettle the matter, stated, "Sign the book " SeeCarpentersLocal 745 (James W. Glover, Ltd.),178 NLRB 684 fn. 1(1969), enfd. 450 F.2d 1255 (9th Cir. 1971);PlumbersLocal 129 (Gross Plumbing),244 NLRB 693 (1979),Elec-tricalWorkers IBEW Local 211 (Atlantic Authority), 248NLRB 168, 173 (1980) Even if, as Respondent contends,Madden did not say that but rather said, "Pay the book,"a recognitional object is demonstrated. "The book" wasunderstood by all to be the National Master FreightAgreement along with the Central States Local CartageSupplement "word for word " Although some evidenceindicates that in outlying areas of the territorial jurisdic-tion of Local 544 some collective-bargaining agreementsvary from the standard agreement, and that some em-ployers in other areas and States have negotiated collec-tive-bargaining agreements with Teamsters unions whichvary from that norm, there is no evidence that that hasoccurred in and around Minneapolis and St. Paul.Madden was clear on the point that the National MasterFreight Agreement with the Central States Local Cart-age Supplement is the area standard for the Twin Citieswhich the Union was attempting to enforce by its picket-ing. In answer to a question from the bench, he indicatedthat a nonsignatory employer could not meet area stand-ards by paying a lower than contract wage rate whilegranting higher than contract fringe benefits. AlthoughRespondent's counsel asserted that this was factually in-accurate, he was not the witness, and in any case Mad-den's answer reflects his intentions in pursuing the dis-pute with BHD This testimony of Madden and the evi-dence that the pay and benefits terms he sought were theunion contract "word for word" belie his position in theMarch 21 telegram to BHD that "Your total labor costfor drivers and warehousemen is below that which hasbeen negotiated with other carriers in the area " Mad-den's real position was that not only total labor cost, buteach component of labor cost, must match the standardunion agreementHaving an adequate total labor costwould not suffice if the components of the package weredivided differently than prescribed by "the book " As inTeamsters Local 456 (Construction City Corp.),supra, 233NLRB 1418 at 1420, the Union here "is attempting toengage inpro tantobargaining to gain benefits for em-ployees which it does not claim to represent" and in rodoing demonstrates its recognitional object. See al;Retail Clerks (State-Mart),166NLRB 818, 823 (1967)enfd 404 F.2d 855 (9th Cir 1968),Local Joint ExecutiveBoard (Holiday Inns of America),169NLRB 683, 684(1968),NLRB v. ElectricalWorkers IBEW,604 F.2d1091, 1097 (8th Cir 1979).Local 544 continued with its picketing campaign withknowledge gained at the March 23 meeting that BHDwas paying employees $10 per hour, clearly less than the$12.74 per hour provided for in the standard unionagreement, but with attractive fringe benefits as indicatedby the two documents handed Madden in that meeting.Whether, as an entire package, this is more or less thanthe Union's standard agreement is not apparent from thisrecord because the union agreements were not offered.Given the circumstances here, I find the Union's pur-pose was to require BHD to put into effect the identicalemployment terms and benefits set out in the NationalMaster Freight Agreement with the Central States LocalCartage Supplement, which was the collective-bargain- TEAMSTERSLOCAL 544 (BETTER HOME)171ing agreement between the Union and other local cart-age haulers in the Minneapolis-St. Paul area That re-quirement reflects a purpose to impose a collective-bar-gaining relationship on BHD and its employees.LocalJoint Executive Board (Holiday Inn of Las Vegas),supraAs the Supreme Court stated inNLRB v. Ironworkers,434 U.S. 335, 341-342 fn. 7 (1978),A type of activity frequently found to violate Sec-tion 8(b)(7) is picketing ostensibly for the purposeof forcing an employer to abide by terms incorpo-rated into agreements between the union and otheremployers Even in cases where the union expresslydisavows any recognitional intent, acceptance of theuniform terms proposed by the union can have the"net effect" of establishing the union "as the negoti-ator of wage rates and benefits "Centralia Building& Construction Trades Council v.NLRB,124 U.S.App D.C. 212, 214, 363 F.2d 699, 701 (1966)These findings are reinforced by the Union's notice tomembers on March 29, indicating its campaign was topreserve "these union jobs," namely, at the distributioncenterAlthough there is no evidence here of customary orga-nizing by the Union among BHD employees, and in factMadden in effect disclaimed any interest in organizingthem during the meeting on March 22, the picketing nec-essarily had an impact on them which was in furtheranceof an organizational object because it was the Union'stool for negotiating their wage rates and benefits wheth-er or not they so desired, thereby forcing or requiringthe employees to accept the results of the Union's ef-fortsBased on the foregoing, I find that Respondent violat-ed Section 8(b)(7)(C) of the Act by its picketing of BHDat the distribution center for more than 30 days where anobject of the picketing was recognitional and organiza-tional and without petitioning the Board for a representa-tion electionCONCLUSIONS OF LAW1Better Home Deliveries, Inc. and Target, Inc areemployers within the meaning of Section 2(2) of the Actand engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.The Respondent Union, Over-the-Road, City Trans-fer,Cold Storage, Grocery and Market Drivers andHelpers, Inside Employees, Local Union No. 544, affili-atedwith InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, is alabor organization within the meaning of Section 2(5) ofthe Act3.By picketing Better Home Deliveries, Inc , for morethan 30 days from March 22, 1983, with an object offorcing or requiring Better Home Deliveries, Inc, to rec-ognize or bargain with the Union as the representative ofits employees and forcing and requiring such employeesto accept or select the Union as their collective-bargain-ing representative without filing a petition under Section9(c) of the Act, Respondent Union engaged, and is en-gaging in,unfair labor practices within the meaning ofSection 8(b)(7)(C) of the Act.4.Theseunfair labor practices affect commerce withinthe meaningof Section2(6) and(7) of the Act.THE REMEDYHaving foundthatRespondent engaged in unfair laborpractices in violation of Section8(b)(7)(C)of the Act, Irecommend it be ordered to cease and desist therefromand take certain affirmative action designed to effectuatethe policiesof the ActOn these findings of fact and conclusions of law andon the entirerecord,I issue the following recommend-edsORDERThe Respondent, Over-the-Road, City Transfer, ColdStorage,Grocery and Market Drivers and Helpers,InsideEmployees, Local Union No. 544 affiliated withthe International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Minneapolis,Minnesota, its officers, agents, and representatives, shall:1.Cease and desist from picketing, or causing to bepicketed, Better Home Deliveries, Inc., where an objectthereof is forcing or requiring such employer to recog-nize or bargain with Respondent as the collective-bar-gaining representative of its employees, or forcing or re-quiring employees of such employer to accept or selectRespondent as their collective-bargaining representativeat a time when Respondent is not certified as such repre-sentative and where such picketing has been conductedwithout a petition under Section 9(c) being filed within areasonable time not to exceed 30 days from the com-mencement of such picketing2.Take the following affirmative action which is nec-essary to effectuate the policies of the Act(a)Post at its business office copies of the attachednoticemarked "Appendix "4 Copies of the notice, onforms provided by the Regional Director for Region 18,after being signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices tomembers are customarily posted Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al(b)Furnish the Regional Director for Region 18signed copies of said notice for posting by Better HomeDeliveries, Inc., if willing, in places where notices to em-ployees are customarily posted6 If no exceptions are filed as provided by Sec 102 46 ofthe Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesIf this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuantto a Judgmentof the United States Court of Appeals Enforcing an Order ofthe Nation-alLabor Relations Board " 172DECISIONSOF NATIONALLABOR RELATIONS BOARD(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to complyAPPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT picket or cause to be picketed BetterHome Deliveries, Inc , where an object thereof is forcingor requiring such employer to recognize or bargain withus as a collective-bargaining representative, or forcing orrequiring employees of such employer to accept or selectus as their collective-bargaining representative,at a timewhen we are not certified as such representative andwhere such picketing has been conducted without a peti-tion under Section 9(c) of the Act being filed within areasonable period of time not to exceed 30 days from thecommencement of such picketing.OVER-THE-ROAD, CITY TRANSFER, COLDSTORAGE, GROCERY AND MARKET DRIV-ERS AND HELPERS,INSIDEEMPLOYEES,LOCAL UNION No. 544, AFFILIATED WITHINTERNATIONALBROTHERHOODOF TEAM-STERS,CHAUFFEURS,WAREHOUSEMENAND HELPERS OF AMERICA